Citation Nr: 1116105	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  02-12 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for tremors, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for an undiagnosed illness manifested by cardiovascular signs and symptoms.

3.  Entitlement to service connection for an undiagnosed illness manifested by muscle twitching and cramps.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from July to December 1981 and from July 1990 to May 1991.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from an October 2000 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2004, the Board remanded the claims for additional development.

In a November 2006 decision, the Board denied the appellant's claims.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated April 2009, the Court vacated and remanded the Board's decision on the claims for service connection for (1) an undiagnosed illness manifested by hand twitching, cramps, and tremors; and (2) an undiagnosed illness manifested by heart palpitations and other cardiac symptoms.  It is noted that the Court recharacterized the claims and this is reflected in the Board's identification of the issues on appeal.

In March 2010, the Board remanded this case for further evidentiary development consistent with the Court's April 2009 Memorandum Decision.

The case has been returned to the Board for disposition.

The issues of service connection for an undiagnosed illness manifested by cardiovascular signs and symptoms, and service connection for an undiagnosed illness manifested by muscle twitching and cramps are addressed is the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Tremors are noted on service entrance examination and did not undergo an increase in severity in service.

2.  Tremors have no underlying cause and are a diagnosable idiopathic syndrome.  An undiagnosed illness manifested by shaking, tremulous hands is not shown.

3.  The appellant does not have numbness; the appellant's symptoms of intermittent numbness were attributed on VA examination to ulnar neuropathy, which had resolved.


CONCLUSION OF LAW

Tremors and numbness were not incurred in or aggravated by active military service, and are not due to an undiagnosed illness related to service in Southwest Asia during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1111, 1117, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duty to notify and assist claimants.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim as to all five elements of the service connection claim (including degree of disability and effective date of disability (See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. § 3.159(b).  Notice should be provided at the time that VA receives a completed or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  This timing requirement applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess/Hartman, supra.

VA satisfied its duty to notify.  An April 2010 VCAA letter sent to the appellant essentially complied with statutory notice requirements as outlined above.  VA notified the appellant of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.  Additionally, VA provided a detailed guide on Gulf War undiagnosed illnesses.  

This notice was provided after the initial rating decision.  The Board has considered whether this timing error prejudiced the appellant.  It is noted that determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Here, the Board finds that VA's error is harmless and without prejudice to the appellant.  This is because, notwithstanding the error, his claim was readjudicated in December 2010.  VA issued a Supplemental Statement of the Case dated the same notifying him of the actions taken and evidence obtained or received.  As such, the appellant was afforded due process of law.  The appellant has not been deprived of information needed to substantiate his claim and the very purpose of the VCAA notice has not been frustrated by the timing error here.  Also, the Board notes that the appellant has been represented throughout his appeal.

Also, VA has satisfied its duty to assist.  38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service, VA, and private treatment records have been associated with the claims folder.  VA afforded the appellant an opportunity to appear for a hearing.  Additionally, VA afforded the appellant examinations.  The Board finds that the appellant's most recent VA examination in October 2010 is adequate as it reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and an opinion supported by a medical rationale.  The adequacy of this examination has not been challenged by either the appellant or his representative.

The Board finds that there is no indication that there is any additional relevant evidence to be obtained either by the VA or by the appellant, and there is no other specific evidence to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly require the Secretary to notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Compensation Claims

The appellant seeks compensation for hand twitching, cramps, and tremor due to an undiagnosed illness related to active in the Persian Gulf.  As an initial matter, the Board acknowledges that the appellant is a Persian Gulf veteran within the meaning of the applicable legislation.  38 U.S.C.A. § 1117(a)(1)(A).

Service connection may be presumed for certain conditions under 38 U.S.C.A. § 1117, based on service in the Persian Gulf.  More specifically, the statue provides:

(a)(1) The Secretary may pay compensation under this subchapter to a Persian Gulf veteran with a qualifying chronic disability that became manifest (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b).

(a)(2) For purposes of this subsection, the term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): (A) An undiagnosed illness; (B) A medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (C) Any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants a presumption of service connection.

(b) The Secretary shall prescribe by regulation the period of time following service in the Southwest Asia Theater of operations during the Persian Gulf War that the Secretary determines is appropriate for presumption of service connection for purposes of this section.

38 U.S.C.A. § 1117.

The regulation implementing the foregoing statute provides, in relevant part, that except as provided otherwise, VA shall pay compensation in accordance with chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (I) became manifest either during active duty in the South West Asia theater of operations during the Gulf War, or to a compensable degree no later than December 31, 2011, and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for at least six months and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered "chronic."  38 C.F.R. § 3.317(a)(4).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, competent evidence of a nexus between the claimed illness and service is not required.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

To afford the appellant the fullest opportunity to establish entitlement to compensation, the Board has further considered the claim under 38 U.S.C.A. § 1110.  Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

To rebut the presumption of sound condition where a condition is not noted at service entry, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Presumption of Soundness

A preexisting condition, tremors, is noted at service entry in November 1980.  A review of the evidence of record shows that, on enlistment examination dated November 1980, clinical evaluation revealed fine tremor of the fingers and hands.  Because this report of examination notes the presence of tremor of the fingers and hands upon service entry, the Board finds that the evidence effectively rebuts the presumption of soundness upon service entry.  38 C.F.R. § 3.304(b).  As tremor was recorded in the examination report at the time the appellant was accepted and enrolled for service, there is no requirement to rebut the presumption of soundness with clear and unmistakable evidence.  Id.
The Board notes that this finding for pre-existing tremor is supported by the appellants own statements.  On VA examination in February 2000, the appellant reported having had a tremor most of his life.  During private treatment in June 1992, the appellant reported a history of tremor since childhood.  In October 2001, VA received a statement from the appellant indicating that he had fine tremors all of his life.  Also, on the most recent VA examination, the appellant reported date of onset as childhood and indicated that they had always been present.  The Board believes that the evidence is undebatable in that tremors preexisted the appellant's active duty.

B.  Entitlement under 38 C.F.R. § 3.306:  Aggravation of Preexisting Condition (Tremor) by Active Service

Having determined that tremors preexisted the appellant's military service, the Board has considered whether this condition was aggravated in service.  38 C.F.R. § 3.306.  The Board finds preexisting tremor did not undergo an increase in disability during active service.  Therefore, there is no aggravation of tremor in service.  38 C.F.R. § 3.306(a).

The Board has carefully considered the evidence of record, to include the service treatment records.  Enlistment examination dated February 1989 showed normal neurological evaluation.  Separation examination dated April 1991 showed no history or findings for tremor.  Neurological evaluation was normal.  Therefore, while fine tremors of the fingers and hands was noted on service entry in November 1980, subsequently dated service records and reenlistment examinations show no aggravation, worsening, or increased tremor disability.  This evidence is highly probative as it includes neurological evaluations prepared by neutral, skilled and trained medical professionals, and because the evidence is contemporaneous with the time period at issue in this case.   This evidence weighs against a finding of aggravation.

The Board has further considered the lay evidence of record.  A July 1999 statement from the appellant's sister reflects that the appellant has poor health due to fatigue, stomach problems, and knees problems.  She noted that it was hard for him to do "anything with his hands because of the shaking that he now experiences in them too much."  The appellant's mother reported that the appellant returned from service with health changes that included shaking in his hands and that over the last 8 years it had become worse.  The Board finds that the appellant's sister and mother are both competent and credible in their statements.  However, the statements have no probative value regarding whether the appellant's tremors worsened in service.  The statements are devoid of any remark or comment as to observing or hearing that the appellant's condition had increased in severity during active duty.  Furthermore, the statements are vague and nonspecific regarding tremors and military service.

The Board has considered the post service medical evidence.  A private treatment record dated June 1992 reflects the appellant presented with complaints of fatigue and it was noted that he had a "prominent benign essential tremor which has been a part of him since childhood."  There were no complaints.  VA treatment records dated since October 1999 show tremors of the hands.  During a VA neuro-psychology consultation in October 1999, the appellant's hands were described as "quite tremulous."  Report of VA examination dated February 2000 reflects, by history, tremor most of his life and clinical findings for a fine resting tremor.  The diagnosis was preexisting tremor.  Report of VA examination dated March 2004 reflects that slight tremor was found on neurological examination.  The examiner indicated that the appellant had had numbness, remote symptoms of having ulnar neuropathy, but this was resolved.  The examiner further reported that the appellant had an intention tremor that existed before service.  It was noted that no twitching was observed this day.  The only neurological abnormality was intention tremor, described as an old problem.  The Board finds that this post service medical evidence has neutral probative value.  While this evidence confirms the presence of tremor, preexisting service, it shows no indication that this condition was aggravated in service or underwent an increase in severity in service.  This evidence weighs neither in favor of nor against the claim.

In contrast, the Board finds that report of VA examination dated October 2010 is highly probative of the absence of aggravation of the preexisting tremor condition.  The October 2010 examination report reflects a diagnosis for essential tremors.  At this time, the appellant stated that tremor was always present, varied in intensity, and did not interfere with activities.  That appellant denied that tremor had worsened over time, but indicated that it was more pronounced when under stress.  Clinical evaluation was positive for fine tremor.  The examiner stated that essential tremors, which have no other underlying cause, are a diagnosable idiopathic syndrome.  The examiner further stated that, based on the appellant's own history, there is no evidence of any increase in service during service.  The Board assigns greater probative value to this evidence as it was prepared by a skilled, trained and neutral medical professional after review of the claims folder and examination of the appellant, coupled with obtaining current narrative history from the appellant.  Sklar v. Brown, 5 Vet. App. 140 (1993) (The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion).

The Board has further considered that, in October 2001, the appellant reported that his tremors go far beyond any natural progression of fine tremors that he had all his life.  The Board has considered the appellant's argument that his condition has worsened.  He is competent to report worsening symptoms.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  He is furthermore credible to report that his condition is now worse than it was during active duty.  However, to the extent that the appellant reports or suggests worsening or aggravation during active duty, the Board finds that he is not credible.  This is because a considerable period of time elapsed without complaint between service and his present report of increase symptoms, and because the appellant had a normal separation examination in 1991.  Furthermore, the appellant denied tremors being worse on VA examination dated October 2010; he is an inconsistent historian in his reports concerning the severity of his tremor condition.  Therefore, the Board finds that the appellant's report of aggravation in service has little probative value.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for tremor based on aggravation of preservice disability.  The evidence of record shows that the appellant had tremors during his November 1981 entrance examination. However, subsequent service examination in 1989 and 1991 are silent for complaints or history of tremor.  As the appellant did not report his tremor symptoms on the later examinations and the symptom itself was not perceptible on clinical evaluation, it is reasonable to conclude that there was no worsening of that condition in service.  Moreover, the appellant denied worsening tremor on his most recent VA examination in October 2010.  Therefore, service connection for hand tremor pursuant to 38 C.F.R. § 3.306(a) is not warranted as the preexisting condition was not aggravated by service.

Therefore, the weight of the evidence is against the claim.  There is no doubt to be resolved.  Gilbert, supra.

C.  Entitlement under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317

With regard to the claim for tremors, the Board finds that compensation under 38 U.S.C.A. § 1117 for tremors of the hands and fingers due to an undiagnosed illness is not warranted.  It is not warranted because the medical evidence of record along with the appellant's self-reported medical history shows that these symptoms preexisted both his periods of service.  Therefore, since these symptoms predate the appellant's Southwest Asia service, it follows that tremors are not due to an undiagnosed illness related to service in Southwest Asia.  See 38 C.F.R. § 3.317(a)(i).

Concerning the symptom of intermittent numbness, the appellant reported in 2004 that his symptom had resolved.  The numbness was medically attributed to ulnar neuropathy, which had resolved.  As this symptom was attributed to a known medical diagnosis and, more importantly, no longer exists, intermittent numbness of the hands cannot be said to be due to an undiagnosed illness related to service in Southwest Asia.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Furthermore, as there is no current disability, compensation may not be awarded on any other basis.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.23d 1328 (1997) (The existence of a current disability is the cornerstone of a claim for VA disability compensation).
Even if we conclude that the condition had lasted 6 months or more, the fact remains that the diagnosis was attributed to a known clinical diagnosis, thus it is not an unknown illness.

Lastly, there is no proof of ulnar pathology during service or within 1 year of separation and no evidence linking the diagnosis to service.  Therefore, service connection on a direct or presumptive basis is not warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

With regard to the appellant's reported symptoms of muscle twitching and cramps, these symptoms are addressed in the remand portion of the decision below.


ORDER

Service connection for hand tremors and numbness is denied.


REMAND

The appellant seeks compensation under the provisions of 38 U.S.C.A. § 1117 for disability related to his Persian Gulf War service.  Compensation for chronic fatigue syndrome and irritable bowel syndrome under section 1117 has already been established.  At this time, the appellant seeks compensation for an undiagnosed illness manifested by cardiovascular signs and symptoms and manifested by muscle twitching and cramps.

In this case, remand is required because the current medical opinion is inadequate.  VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Medical evidence addressing whether the appellant's symptoms-chest pain, dyspnea, muscle twitching, and cramping-combine to demonstrate objective evidence of a chronic, multisymptom illness that has no diagnosis is necessary for a decision in this case.  38 C.F.R. § 3.159(c)(4).

Because chronic fatigue syndrome and irritable bowel syndrome are multisymptom illnesses, the Board finds that a medical opinion is necessary to address whether the appellant's cardiovascular signs and symptoms-namely, chest pain and dyspnea-and or neurological signs and symptoms-twitching and cramps-constitute a chronic disability associated with either chronic fatigue syndrome or irritable bowel syndrome.  Also, a medical opinion is necessary to address whether the appellant's signs and symptoms constitute collectively a multisymptom illness that has no diagnosis.

It is noted that, if the medical opinion indicates in the affirmative that some or all of the symptoms are a chronic disability associated with chronic fatigue syndrome or irritable bowel syndrome, then the appellant's undiagnosed conditions form one "qualifying chronic disability that would form the basis of one claim for section 1117 benefits."  38 U.S.C.A. § 1117(a)(2).  With this interpretation, the appellant would already be service connected for section 1117 benefits by virtue of his award of service connection for chronic fatigue syndrome and irritable bowel syndrome.

Accordingly, REMAND is necessary for the following action:

1.  The October 2010 report of VA examination should be returned to the examiner for an opinion on whether the appellant's current cardiovascular signs and symptoms-chest pain and dyspnea- and or neurological signs and symptoms-twitching and cramps-are symptoms attributable to his service-connected chronic fatigue syndrome or irritable bowel syndrome.  Also, the examiner should indicate whether the appellant's signs and symptoms (chest pain, dyspnea, twitching, cramps) constitute collectively a multisymptom illness that has no diagnosis.  A complete rationale for this opinion is required.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


